               Case 2:20-cv-00537-TSZ Document 12 Filed 06/29/20 Page 1 of 1



 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT SEATTLE

 4      YOANDY SERRANO-VARONA,

 5                           Petitioner,
                                                      C20-537 TSZ
 6        v.
                                                      ORDER
 7      ICE FIELD OFFICER DIRECTOR,

 8                           Respondent.

 9         THIS MATTER comes before the Court on a Report and Recommendation

10 (“R&R”) by the Honorable Mary Alice Theiler, United States Magistrate Judge, docket

11 no. 9. Petitioner having been released from custody, see Morehead Decl. at Ex. A

12 (docket no. 6-1), petitioner’s service copy of the R&R having been returned as

13 undeliverable, and no objection to the R&R having been received, the Court ORDERS:

14         (1)     The R&R is ADOPTED as follows. Respondent’s motion to dismiss,

15 docket no. 5, is GRANTED, and the petition for writ of habeas corpus pursuant to 28

16 U.S.C. § 2241, docket no. 1, is DISMISSED as moot.

17         (2)     The Clerk is directed to CLOSE this case and to send a copy of this Order

18 to all counsel of record and to Magistrate Judge Theiler.

19         IT IS SO ORDERED.
20         Dated this 29th day of June, 2020.
21

22
                                                     A
                                                     Thomas S. Zilly
23                                                   United States District Judge

     ORDER - 1
